DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a token tree file configured to” and “a host server configured to” in claim 1.
“computer readable code configured to” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to incentivizing agents for selling products by providing dynamic coupon. 
Claims 1 and 3-15 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system). 
 Although claims 1 and 3-15 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  

Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 

Claim 8, recites generating digital dynamic coupon, configure file, identify an event, modify value, broadcast network tree, increasing value and tracking. 

The limitation of generating, rules or storing rules, configuring, identifying modifying, updating or increasing value, broadcasting and tracking covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a host (computer) in claim 1 and a computer in claim 8), nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of incentivizing an agent by providing to push products. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating a dynamic coupon and increasing the value of the coupon) such that it amounts no more than mere instructions to apply the exception 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, generating or configuring, identifying, updating or modifying, are well-understood, routine, and conventional activities previously known in the industry. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 3-7 and 9-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claim, as amended recite a token tree file configured to map agent relationships…,  and track activity for the electronic dynamic coupon for a plurality of digital wallets. 

The specification discloses that a system may implement an electronic token tree, which maps a virtual representation of existing supply chain agent relationship infrastructure and the system tracks activity throughout the token tree 300. The specification does not disclose a token tree file configured to map or using a blockchain, and also to track activity for the electronic coupon. 
Examiner’s note: The claim, as amended recite a token tree file configured to map a representation of agent relationships and track activity. In light of the specification it is interpreted to mean that the token tree file is a file that provides a representation of agent relationships among members in a relationship network tree. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2016/0012424 A1) and further in view of O’Shea et al. (US 2008/0052169 A1). 
Claims 1, 3, 4:
Simon teaches a relationship network tree having a plurality of agents (account categories or levels associated with classes of participants such as merchants, sellers, distributers, promoters etc.) (see [0030]-[0031]);
a digital wallet associated with a user member in the relationship network tree (digital wallet comprising a digital or virtual currency wallet of participant of the incentive protocol system) (see [0029], [0034], [0040]-[0042]));
an electronic dynamic coupon in the digital wallet, the electronic dynamic coupon configured according to a smart contract (the digital wallet that may hold coupons, gift cards, rewards, virtual currency, or other interchangeable units of value/tokens) (see [0018], [0058], [0059]):
 rules defining a dynamic value of the electronic dynamic coupon associated with a product or service (see [0021], [0033], [0040]-[0042], [0045]-[0047]); and
a host server on a distributed ledger network configured to update the digital wallet in response to identifying an event relating to a product identified as having a need to be moved and the product being associated with the dynamic coupon wherein an agent contributes to the dynamic value (see [0021], [0026],  [0045]-[0053]. Simon teaches the incentive protocol network provides a mechanism to incentivize a transactional or non-transactional behaviors,… set or defined by a participant (different classes of participants such as merchants, sellers, 
Simon teaches a method to incentivizing participant behavior (shipping, transporting, storing, promoting, selling, performing, receiving, or purchasing) by associating a digital wallet with a product or service, the wallet including an amount (value), the digital wallet may be remotely addressable to increase or decrease the amount of tokens, to view data (expiration date, current or project stock condition, …) (see [0016]-[0018], … incentive unites which may be represented by token (coins etc.), may be created, defined, verified, or distributed to incentivize e.g., reward or credit, participant behaviors including transactional behaviors, non-transactional behaviors, or both (see [0024]). Further, Simon discloses that the incentive protocol system including an incentive module configured to receive incentive event data associated with a participant behavior event,…to generate an incentive unit transaction, analyze the data, apply rules to determine the type or amount of incentive unit to be distributed for the subject behavior event of the participant, ,,, the distribution including deductions as well as credits or additions to an account of a participant …(see [0033]-[0034]) (that is anyone in Simon can increase the value to incentivize any participant (including consumer) behaviors) . 
Simon does not explicitly disclose an upstream or down-stream agent (recipient). However, O’Shea teaches providing a variable benefit coupon offer that increases the benefit of a recipient’s coupon when the recipient forwards to another recipient (downstream recipient) (see [0013], further O’Shea teaches issuing and redeeming the variable benefit coupon (in tangible or electronic form) from issuers (retail store, manufacturer, supplier, a credit card company, etc.,), by establishing initial benefit, a benefit variation condition (rules) which can change the benefit of the coupon  (see [0018], [0142]-[0147]). It would have been obvious to one of ordinary skill 

Claim 5:
Simon/ O’Shea teaches wherein a reward value of the dynamic coupon for a user member upstream of other user members is an aggregate of values for the dynamic coupon associated with the other user members (see [0029], [0034], [0040]-[0042], see O’Shea [0147]-[0149).
Claims 6, 7:
Simon/O’Shea wherein the dynamic value automatically adjusts upward until response in the relationship network tree indicates sufficient activity in movement of the product or service; wherein the dynamic value automatically adjusts according to pre-set rules if an incentive for the dynamic coupon does not generate a minimum threshold of activity (see [0033], [0045]-[0059], see O’Shea [0157]-[0161).
Claim 8:
Simon teaches generate a digital dynamic coupon comprising a set of stored rules related to a liability value associated with a movement of a product or service, the set of rules including terms of a contract between an issuer and an agent in a supply chain relationship of the product or service (see [0033]-[0034], [0039]-[0042];
identify, by the computer processor, an event performed by the agent related to the movement of the product or service, the event being defined as satisfying one criteria within the set of rules (see [0041]-[0049]);

broadcast by a host server, to agents connected to the supply chain relationship, the modified liability value associated with the digital dynamic coupon (see [0053]-[0057], [0063], [0063]). 
Simon teaches the incentive protocol network provides a mechanism to incentivize a transactional or non-transactional behaviors,… set or defined by a participant (different classes of participants such as merchants, sellers, distributers, promoters, etc.) and update the digital wallet in response to identifying an event relating to a product. 
Simon teaches a method to incentivizing participant behavior (shipping, transporting, storing, promoting, selling, performing, receiving, or purchasing) by associating a digital wallet with a product or service, the wallet including an amount (value), the digital wallet may be remotely addressable to increase or decrease the amount of tokens, to view data (expiration date, current or project stock condition, …) (see [0016]-[0018], … incentive unites which may be represented by token (coins etc.), may be created, defined, verified, or distributed to incentivize e.g., reward or credit, participant behaviors including transactional behaviors, non-transactional behaviors, or both (see [0024]). Further, Simon discloses that the incentive protocol system including an incentive module configured to receive incentive event data associated with a participant behavior event,…to generate an incentive unit transaction, analyze the data, apply rules to determine the type or amount of incentive unit to be distributed for the subject behavior event of the participant, ,,, the distribution including deductions as well as credits or additions to an account of a participant …(see [0033]-[0034]) (that is anyone in Simon can increase the value to incentivize any participant (including consumer) behaviors). 


Claims 9, 10:
    Simon/O’Shea teaches wherein the network tree is an electronic distributed ledger; generate a token tree file mapping agent relationships between the agent and other agents in the network tree, the token tree tracking activity for the dynamic coupon within a digital wallet for each agent in the token tree associated with movement of the product or service associated with the dynamic coupon (see [0024]-[0028], [0033]-[0037], see O’Shea [0139]-[0155]).
Claims 11-13:
Simon/O’Shea teaches wherein the agent and other agents are upstream or downstream of each other in a supply chain of the product or service; wherein any agent in the network tree may load a reward value to the liability value of the dynamic coupon; wherein the reward value of the dynamic coupon for an agent upstream of the other agents is an aggregate of reward values for 
Claims 14, 15:
Simon/O’Shea teaches wherein the liability value automatically adjusts upward until response in the network tree indicates sufficient activity in movement of the product or service; wherein the liability value automatically adjusts according to pre-set rules if the liability value for the digital dynamic coupon does not generate a minimum threshold of activity (see [0049]-[0053], see O’Shea [0157]-[0161]).

Response to Arguments
Applicant's arguments filed 2/28/20 have been fully considered but they are not persuasive.
Regarding the 101 argument, applicant asserts that the claimed invention (the combination of the elements) provides improvement to the existing technology. Further, applicant asserts that the tracking and managing rewards under such a distributed network tree is difficult. Further, applicant states that the improvement to the existing technology provided by the present system, the dynamic coupon and the system managing such coupons solve problems long felt and related specifically to agent to agent relationships in a supply chain … 
Applicant further compares the current application to the PTAB decision of application 14/719,030. Applicant states that the PTAB reversed the Examiner’s rejection under 101 where the claims allegedly related to organizing human activity and more specifically to blockchain technology.  Examiner does not agree that the claimed invention is related to the 14/719,030 application and further, the board reversed the Examiner by concluding that a multi-currency 
However, the improvement (solving problems long felt in agent to agent relationships) does not improve computer technology, or improve another technology. Because the specification describes the method is conducted by a general purpose computer (the computer system/server 10 is shown in the form of a general-purpose computing device) (see [0034]), the claim does not define or rely on a particular machine. The specification further, describes an electronic token tree (300) which maps a virtual representation of existing supply chain agent relationship infrastructure and the system tracks activity through the token tree and identifies digital valets and dynamic coupons (represented as token) related to goods and services within the token tree (300). Tracking and updating coupon value, stored in a digital wallet, is simple function performed by any general-purpose computer, and therefore, the claimed method does not improve computer technology, or improve other technology, because any improvement recited by the claims concerns improvements in the process of modifying coupon value for product brand loyalty. The method has no other meaningful limitation, it merely recites instructions to execute the recited judicial exception on a computer, which is merely used as a tool. 
Regarding the limitation;
wherein based on agent instructions from an agent of the plurality of agents, the host
server increases the dynamic value of the electronic dynamic coupon to incentivize down-stream agent behavior in the relationship network tree,
wherein based on down-stream agent instructions from the down-stream agent, the host server further increases the dynamic value of the electronic dynamic coupon to incentivize a


[0018]   …The dynamic coupon 200 may include a set of software based rules 220 that control the change in the coupon value 230 based on criteria in the rules 220 being met as actions within a supply chain network are identified. In some aspects, the dynamic coupon 200 may represent a liability. The liability may be defined by the rules 220 stored in the form of an electronic token. The rules 220 may form a contract with the ability of the terms within the contract being dynamic and able to change automatically based on criteria being met and identified in the system. As described herein, the token may have tangible value (which may be fungible or non-fungible) that can appreciate/depreciate depending on the activity of agents in a token tree. The token and its contents may be configured to remain static or self-modify based on criteria within the rules being met. 

[0022] In operation, if a product isn't selling well in the general marketplace, the original distributor may attach a dynamic coupon 200 to the product as an electronically tokenized incentive for downstream agents to move the product. The rules 220 may include values for the time it takes to sell units of the product and the volume of units sold. Thus, the dynamic coupon's token value 230 may increase with the number of units sold and simultaneously may have an intrinsic time value decreasing as days pass until the expiration of the coupon occurs. In another example, a dynamic coupon 200 may be setup to promote a product giveaway by the end retailer (agent). The end retailer is thus given an incentive and compensation to dispose of the product which saves the agents upstream from the retailer costs in having to retrieve unsold merchandise, restock, and/or destroy unsold product. As may be appreciated, the manufacturer, retailer and end consumer all benefit from the incentive to promote movement of the product or service which builds up end to end loyalty in the product or service. 

[0025] Referring now to FIG. 2, in one embodiment, a system may implement an electronic token tree 300, which maps a virtual representation of an existing supply chain agent relationship infrastructure. The system tracks activity throughout the token tree 300 and identifies digital wallets 310 and dynamic coupons (represented as a "Token") related to goods and services within the token tree 300. In some embodiments, the token tree 300 is hierarchical. For example, the value of each digital wallet 310 at the topmost level may depend on the activity of agents represented by digital wallets 310 lower down the token tree 300. Assuming each downstream agent has the same amount of activity, the digital wallet 310 associated with "Token A" has four downstream agents and thus would have more value than the digital wallets 310 associated with "Token B" and "Token C" respectively which each have three downstream agents. "Token E" which has three downstream agents may have more value than "Token D" which has two downstream agents.

In light of the specification, the value of the coupon increases based on the rules set by a distributor or agent to incentivize the down-stream agent to move the product (sell the product to the agent and then to customer). 
. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688